Citation Nr: 0834827	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-33 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a left 
thigh contusion.

(The issue of entitlement to service connection for diabetes 
mellitus, claimed as due to in-service herbicide exposure, 
will be addressed at a later date in a separate decision.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSE AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to December 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in September 2002 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Los Angeles, California.  The veteran testified before the 
undersigned at a video-conference hearing in September 2006.  
The transcript has been incorporated into the record.

The veteran's claim for service connection for diabetes 
mellitus as due to in-service herbicide exposure will not be 
adjudicated at present.  In this regard, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The VA disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.   


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
has a residual disability due to an in service left thigh 
contusion.

2.  There is no competent medical evidence which relates the 
cellulitis of the lower left leg, left knee meniscus damage, 
or arthritis in the left knee, to the left thigh contusion or 
any other incident in service.


CONCLUSION OF LAW

A residual disability due to left thigh contusion was not 
incurred in or aggravated by active service, nor may service 
connection be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.     38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran submitted his claim in February 2002 for "leg 
problems" and referred to his March 1968 hospitalization in 
service after being hit by a car as a pedestrian.  

Service treatment records record a March 1968 incident in 
which the veteran was walking along a highway in Hawaii and 
was struck by a car.  The veteran was hospitalized for almost 
four weeks, wherein the injury was described as a large, 
intramuscular, firm swelling in the left quadriceps area.  
There was pain in all areas of movement of the hip.  His 
(left) knee and ankle were considered "unremarkable" upon 
x-ray.  There was no evidence of fracture of the bones of the 
lower extremity.  He was prescribed bed rest, a range of 
motion exercises, and straight leg raising.  In April 1968 
the veteran was discharged to full duty, with the notation 
that he experienced no discomfort climbing up and down 
stairs.

In August 1968 the veteran had another x-ray aboard his ship 
and the treatment record noted "PA and LAT left leg, Res: No 
evidence of fracture."  Upon his discharge in December 1968, 
the Report of Medical Examination indicated his spine and 
lower extremities were considered normal.

In support of his claim, the veteran submitted private 
medical treatment reports discussing a diagnosis of and 
hospitalization for cellulitis in his left calf, immediately 
below his left knee in August 1991.  The treatment summary 
for August 1991 noted the veteran had stated he experienced 
recurrent bouts of cellulitis in the left leg since 1983.  A 
private x-ray in December 1992 of his left foot and left 
ankle found an interval appearance of an acute fracture 
involving the dorsal aspect of the os talus since 1991.  A 
July 2000 letter from a private physician noted the veteran 
recently had had arthroscopy and meniscectomy on his left 
knee and that significant degenerative joint disease 
(arthritis) was found in his left knee.  

The veteran was afforded a VA examination in April 2008.  The 
examiner reviewed the claims file prior to the examination 
and noted the veteran walked into the office without any 
limp.  Physical examination was unremarkable.  It was also 
noted that a January 2007 x-ray study showed no fracture of 
the femur.  The examiner noted that there was little 
information about the March 1968 injury, but the fact that 
the veteran was hospitalized so long and had physical therapy 
indicated a significant amount of soft tissue injury.  The 
examiner also noted that whether the March 1968 left thigh 
injury caused any meniscal damage in his left knee or any 
damage to lymphatics in his leg was "hard to say" because 
imaging techniques were not available at that time.  The 
examiner also noted the veteran had incurred further injury 
to his left leg in his civilian life.  The examiner opined 
there was a "remote possibility" that his March 1968 injury 
"might" have "contributed" to the pain in his left leg, 
the recurrent cellulitis.  The examiner then concluded that 
it was as likely as not that the veteran's left leg 
"disability" was related to the left thigh contusion 
incurred in service in March 1968.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for the residuals of a left thigh 
contusion.  The Board acknowledges that service treatment 
records note a March 1968 hospitalization for a left thigh 
injury as a result of the veteran being struck by a car.  At 
that time, the veteran was diagnosed with a swelling in his 
thigh and pain in the movement of the hip.  Upon his April 
1968 release from the hospital, he was returned to duty and 
the records note he could climb stairs without difficulty.  
An August x-ray noted no fractures in his leg and his 
December 1968 discharge Report of Medical Examination noted 
that his spine and lower extremities were considered normal.  

Furthermore, after service there is no competent evidence of 
a current disability related to the veteran's left thigh, 
left femur, or his left hip.  

Even though the veteran's service treatment records reflect 
an injury to his left thigh, there is no showing in the 
veteran's post service treatment records of any diagnosed 
condition relating to his left thigh, femur, or hip.  The 
veteran has not brought forth competent evidence from a 
medical professional of a current "disability" stemming from 
left thigh problems during service; thus, service connection 
for the claimed condition cannot be granted.  

The Board notes that the examiner's report from the April 
2008 VA examination found his left thigh unremarkable.  Not 
only was no disability identified concerning his left thigh, 
or left femur, or left hip, but the most the examiner could 
opine was that it was "hard to say" whether the March 1968 
left thigh contusion caused any damage to the veteran's left 
knee meniscus or to the left calf's lymphatics and that there 
was a "remote possibility" that 1968 injury "contributed," 
not caused, his current left leg problems.  See generally, 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis also implied "may or may not" and was deemed 
speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical personnel 
could have effectively intubated the veteran was held to be 
speculative).  That the examiner concluded his thoughts by 
saying it was as likely as not (50/50) that the veteran's 
various left leg disabilities were "related" to his 1968 
injury must be read in the context of his entire opinion.  
The opinion overall is evidence against the veteran's claim 
and is consistent with other objective evidence of record.

The Board further notes that the veteran reported to his 
private physician that the recurrent bouts of cellulitis in 
his left calf began in 1983, nearly 14 years after his 
discharge from service.  The cellulitis severe enough to 
hospitalize the veteran occurred in August 1991, a full 
twenty years after his service.  The diagnosis of arthritis 
in his left knee is dated July 2000, a full 30 years after 
service.  A significant lapse in time between service and 
post-service medical treatment may be considered, along with 
other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board does not doubt the sincerity of the veteran's 
beliefs that his left leg problems somehow stem from this 
left thigh injury in service.  However, although the veteran 
is competent to describe symptoms observable to a lay person, 
he is without the appropriate medical training and expertise 
to offer an opinion on a medical matter, to include the 
diagnosis of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for residuals of a left thigh 
contusion and there is no doubt to be resolved.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in July 2002, before the initial 
original adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  An April 2007 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the April 2008 
Supplemental Statement of the Case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  In any event, because service 
connection for residuals of left thigh contusion is denied, 
any questions regarding a disability rating and effective 
date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded a VA examination in April 2008 
to determine the nature and etiology of the residuals of left 
thigh contusion.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for a residual disability 
due to left thigh contusion is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


